PER CURIAM.
Roger Osborn appeals the district court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.2000) complaint. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Osborn v. Sacchet, No. CA-00-1952-MJG (D. Md. June 15, 2001). We deny Osborn’s motion titled “Request for Time Extension.” We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*210fore the court and argument would not aid the decisional process.

AFFIRMED.